When the original opinion in this case was filed, the Court conceived the record to show that the publication of the ordinance, the validity of which was attacked in this suit, was published in full one time before passage of the ordinance. *Page 871 
Petition for rehearing was filed in which the attention of the Court was called to the fact that the publication of the ordinance in full as shown by the record occurred after the date of passage of the ordinance.
The law applicable to the case is stated in the original opinion but the conclusion reached was based upon the premises that the record showed that Section 14 of Chapter 6772, Laws of Florida, Acts of 1913, had been complied with when in truth and in fact such showing was not made by the record.
It therefore appears that the issue of bonds, the validity of which is tested by the issues in this suit, has not been lawfully authorized and the order of the Circuit Court validating the bond issue is therefore reversed.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.